DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 28, 2022 has been entered.  Claims 1-4, and 6-12 are pending in the application, with claim 5 previously cancelled.  Examiner acknowledges Applicant’s addition of new claims 11 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over:
Brokaw et al. (U.S. 9,974,478 B1) (hereinafter – Brokaw)
Bereziy et al. (U.S. 2018/0141206 A1) (hereinafter – Bereziy).
Re. Claims 1 and 10: Brokaw teaches gait evaluation apparatus that evaluates a training gait of a paralyzed patient suffering from paralysis in an affected leg (Col. 5, lines 40-43: “…the system further includes intelligent algorithms developed to recognize impaired gait, balance, posture and movement patterns and to trigger those cues to correct, prevent or otherwise address the behavior;” Examiner notes that the apparatus as taught by Brokaw is fully capable of being applied to an affected leg of a patient suffering from paralysis), 
the gait evaluation apparatus comprising:
processing circuitry configured to acquire a plurality of motion amounts of a paralyzed body portion, which includes an affected leg that is a leg suffering from paralysis (Col. 49, lines 54-56: “The external body motion sensor(s) can be worn on the subject's finger, hand, wrist, fore arm, upper arm, head, chest, back, legs, feet and/or toes”);
the plurality of motion amounts obtained from 
image data received from a camera, (Col. 21, lines 15-23: therapy system further comprises a camera used to record movement) 
a posture sensor provided on the patient (Col. 5, lines 50-55: posture-detecting algorithms, which result in the broadest reasonable interpretation of a posture sensor; Col. 37, lines 4-38: variability detection requires detection of posture), and 
a load sensor (Col. 21, lines 51-57: other sensors may be included in the invention, including load cells).
Brokaw does not explicitly teach the invention further comprising:
an angle sensor provided on a gait assistance device via a communication interface that transmits data corresponding to the plurality motion amounts from the gait assistance device to the gait evaluation apparatus,
the gait assistance device including an actuator configured to control a motion of the affected leg.
Bereziy teaches analogous art in the technology of gait assistance devices (Abstract), and further teaches the invention comprising:
an angle sensor provided on a gait assistance device via a communication interface that transmits data corresponding to the plurality motion amounts from the gait assistance device to the gait evaluation apparatus (Paragraph 0027-0028: a walking assistance device having sensors of relative angle rotation of adjacent sections of exoskeleton),
the gait assistance device including an actuator configured to control a motion of the affected leg (Abstract: actuators control the movement of the exoskeleton; Paragraph 0114: motorized joint drives 23, 24, 25, 26, as shown in Fig. 2, used to provide assisted motion).
It would have been obvious to one having skill in the art before the effective filing date to have modified Brokaw to include an angle sensor provided on a gait assistance device, the motivation being that such a sensor allows for further specific joint angle data to be used as data to recognize impaired gait; furthermore, the gait assistance device itself may provide walking assistance and improve functionalities of those with gait impairment, of which Brokaw is concerned with (Col. 26, line 40 – Col. 27, line 41).
Brokaw further teaches the invention wherein the processing circuitry is configured to:
evaluate that the gait motion is an abnormal gait (Col. 5, lines 50-55: “A first stage of algorithms may preferably detect, in real-time, when abnormal gait, balance, posture or movement events, and the like occur by extracting various kinematic features (e.g., hip circumduction, gait asymmetry, trunk orientation, postural sway) in real-time”)
in a case where at least one of the motion amounts from the plurality of motion amounts meets any one of a plurality of abnormal gait criteria set in advance (Col. 41, lines 63-67: “Once the kinematic features are parsed out from the acquired movement data, the algorithm compares the measured value against a predetermined threshold in order to determine whether the measured movement exhibits any gait, balance or posture impairment, instability or imbalance, at least one symptom of a movement disorder, or other such impairments or unsafe or undesirable movements”),
transmit, to a display device, a display signal that causes the display device to display a determination result indicating whether the gait motion is the abnormal gait (Cols. 55 – 56: home movement monitoring, treatment, and recommended cueing based on detected or predicted impaired movements to be displayed for the subject to see; system may also display type and degree of impairment),
wherein the abnormal gait criteria are set to different criteria in a swing phase and a stance phase of the affected leg (Col. 37: “Gait phase identification allows the system to utilize additional metrics or kinematic features to detect and monitor impairments in the leg based on the gait phase, and to provide cues to the subject based on those metrics or features. For example, when a leg is in stance phase, the system would know to monitor and measure for stability and balance impairments that could cause the subject to fall while that leg is supporting his or her body [i.e., abnormal gait criteria]; and while in swing phase, the system would monitor and measure for abnormal hip circumduction (see below), proper joint flexion (knee, ankle, hip), tremor, rigidity or other movement disorder symptoms in the leg, and the like [i.e., various gait criteria related to motion amounts of different parts of the body”);
wherein the abnormal gait criteria include at least: 
two or more first criteria, which are criteria relevant to motion amounts of different parts of the paralyzed body portion (See previous citation: motion amounts in differing body parts analyzed; Col. 5, lines 43-49: “For purposes of this invention, the ability to recognize and measure impaired gait… of any portion of the body… and each of the constituent body parts thereof;” wherein constituent body parts thereof reads upon criteria relevant to different parts of the body portion),
or at least two or more second criteria, which are criteria relevant to motion amounts of the same part of the paralyzed body portion in different directions (Col. 35, lines 27-31: “Again, the measured movements, or kinematic feature thereof… can be described generally and measured for different parts of the subject's body and in combination with any of the other movement or kinematic features;” wherein other movement or kinematic features reads upon motion amounts in different directions).
Re. Claim 2: Brokaw in view of Bereziy teach the invention according to claim 1.  Brokaw also teaches the invention wherein the paralyzed patient is a hemiplegic patient suffering from paralysis in the affected leg; and the processing circuitry is further configured to evaluate the abnormal gait for at least one of each step of the affected leg (Col. 37, lines 49-53: “Gait phase identification allows the system to utilize additional metrics or kinematic features to detect and monitor impairments in the leg based on the gait phase, and to provide cues to the subject based on those metrics or features”) or one cycle including one step of the affected leg and one step of a healthy leg not suffering from paralysis (Col. 34, lines 17-21: “The system might … determine if the subject is compensating and thus changing his or her gait, asymmetry to determine whether compensation is occurring compared to the unaffected limb, or any other combination of measures”).
Re. Claim 3: Brokaw in view of Bereziy teach the invention according to claim 1.  Brokaw also teaches the invention wherein the first criteria are selected from a criterion relevant to a motion amount of a trunk (Col. 5, lines 50-55: “A first stage of algorithms may preferably detect, in real-time, when abnormal gait, balance, posture or movement events, and the like occur by extracting various kinematic features (e.g., hip circumduction, gait asymmetry, trunk orientation, postural sway) in real-time”), a criterion relevant to a motion amount of a knee joint, and a criterion relevant to a motion amount of a foot portion from an ankle (Col. 37, lines 57-60: “…the system would monitor and measure for abnormal hip circumduction (see below), proper joint flexion (knee, ankle, hip), tremor, rigidity or other movement disorder symptoms in the leg, and the like”).
Re. Claim 4: Brokaw in view of Bereziy teach the invention according to claim 1.  Brokaw also teaches the invention wherein the second criteria include a criterion relevant to a motion amount of a trunk in a gait direction and a criterion relevant to a motion amount of the trunk in an orthogonal direction perpendicular to the gait direction (Col. 35, lines 6-11: “The system can then further measure or determine a variability measure indicating how rapidly the subject's trunk measurements are changing. This measurement taken in reference to the movement of the subject's torso might indicate that the subject is experiencing an imbalance or unstable movement or motion;” col. 56, lines 65-67: “Postural sway variables will include peak trunk angular velocity, and magnitude of high velocity trunk orientation changes”).
Re. Claim 6: Brokaw in view of Bereziy teach a gait training system, comprising the gait evaluation apparatus according to claim 1 (see rejection for claim 1).  Bereziy also teaches the system having a gait assistance device that is attached to the affected leg, wherein the gait assistance device has a plurality of sensors configured to acquire the motion amounts according to the gait motion (Fig. 1, sensors described in Paragraph 0114).
Re. Claim 8: Brokaw in view of Bereziy teach the invention according to claim 6.  Brokaw also teaches the invention further comprising the display device configured to display information regarding an evaluation of performed by the processing circuitry (Fig. 10A, video display 1030; col. 17, lines 40-45: “Other elements of this system may include but are not limited to receivers, routers, communication devices, processors, displays, output devices, drug delivery devices, electrical stimulators, databases, algorithms, and the like, some of which are described further in various embodiments described in more detail below;” col. 56, lines 14-17: “As the system continually measures and monitors the subject's movement to detect impaired movement, it can output an indication of the type and degree of impairment…”).
Re. Claim 9: Brokaw in view of Bereziy teach the invention according to claim 8.  Brokaw also teaches the invention wherein the display device performs a single abnormality presentation even in a case where each of the motion amounts meets any one of the abnormal gait criteria (Col. 56, lines 23-24: “In such cases, the impairment indication can be displayed for each instance as it occurs and/or can be displayed on demand by a user and show individual impaired movement instances…;” wherein the impairment detected is based on kinematic features which serve as multiple criteria for determining abnormality, as described in col. 35, lines 27-31: “Again, the measured movements, or kinematic feature thereof… can be described generally and measured for different parts of the subject's body and in combination with any of the other movement or kinematic features”).
Re. Claims 11 and 12: Brokaw in view of Bereziy teach the invention according to claims 1 and 10.  Bereziy further teaches the invention wherein the gait assistance device includes 
an upper leg frame (Fig. 1: thigh sections 5, 6), 
a lower leg frame rotatably connected to the upper leg frame (Fig. 1: shank sections 7, 8), and 
a foot frame rotatably connected to the lower leg frame (Fig. 1: foot steps 9, 10 connected to shank sections via pivot joints, e.g., pivot joint 16), 
the angle sensor measuring an angle formed by the upper leg frame and the lower leg frame around a hinge axis (Fig. 2: sensors 18 and 21 connected to pivot joints 12 and 15 and motorized drive joints 25 and 26), and 
the load sensor being disposed in the foot frame and measuring a vertical load applied to a sole of the patient (Fig. 2: foot reaction sensors 27, 28, 29, 30; Eq. (1) indicting that foot rest reaction is a measurement of load for the support leg).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over:
Brokaw et al. (U.S. 9,974,478 B1) (hereinafter – Brokaw)
Bereziy et al. (U.S. 2018/0141206 A1) (hereinafter – Bereziy)
Edgerton et al. (U.S. 6,666,831 B1) (hereinafter – Edgerton).
Re. Claim 7: Brokaw in view of Bereziy teach the invention according to claim 6, but do not teach the invention further comprising:
a treadmill that serves as a gait surface on which the paralyzed patient walks;
and a falling prevention device configured to prevent the paralyzed patient from falling on the treadmill, 
wherein the processing circuitry is further configured to evaluate the abnormal gait for a trial in which the paralyzed patient continuously walks on the treadmill.
Edgerton teaches analogous art in the technology of gait assistance devices (Abstract), and further teaches the invention comprising:
a treadmill that serves as a gait surface on which the paralyzed patient walks (Fig. 1: treadmill 110);
and a falling prevention device configured to prevent the paralyzed patient from falling on the treadmill, wherein the processing circuitry is further configured to evaluate the abnormal gait for a trial in which the paralyzed patient continuously walks on the treadmill (Fig. 1, 6, 7: BEST harness, as described in Col. 6).
	It would have been obvious to one having skill in the art before the effective filing date to have modified Brokaw in view of Bereziy to include a treadmill as well as a falling prevention device as taught by Edgerton, the motivation being that using a treadmill as the rehabilitation surface upon which the patient walks causes the legs of the patient to move in a controlled manner at a desired gait (Paragraph 0005), and a support system provides both safety advantages and reduces an amount of weight born on the patient’s limb to control resistance of the movement (Paragraph 0080).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and dependent claims therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sankai (U.S. 2018/0140496 A1) – Fig. 5C: upper and lower frames and shoe having angle sensors between each connection point.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791